                                 United States District Court
                               Western District of North Carolina
                                      Asheville Division

 Joe L. Sholtz,                            )           JUDGMENT IN CASE
                                           )
                  Plaintiff,               )             1:17-cv-00263-FDW
                                           )
                     vs.                   )
                                           )
 April Stroupe, et al,                     )
                                           )
                                           )
                                           )
               Defendants.                 )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 14, 2019 Order.

                                                  August 14, 2019
